DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 8 of the claim, “boy” appears to be an error for –body--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2014/0353274) in view of Aneas (US 2014/0076896). 
In re claim 1: Benson discloses a cap 20 for a fluid container B, comprising: a main body 30 having a cylindrical body portion (cylindrical portion of 30), including a plurality of latches 70, the plurality of latches 70 having a release state and a secure state, the plurality of latches 70 configured to be in the release state when a portion of 
Benson discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Aneas:
an annular groove (groove of 21) formed in an outer surface (see figure 5 of Aneas), defining an exterior of a cap, the annular groove configured to (capable of) receive and to be engaged by a portion of an automated materials handling system if one is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the annular gripping portion of Benson with the annular gripping groove portion as taught by Aneas in order to improve the grip in the vertical direction when removing it during use (see figure 5 of Aneas)
Benson further discloses:
In re claim 2: the plurality of latches 70 each include a spring (the elastic body 68 that recovers it original shape when releases after being distorted) configured to hold each latch in the secure state (see figure 4 of Benson).  

In re claim 4: the main body includes at least one of polyether ether ketone or aluminum (see the end of paragraph [0026] of Benson).  
In re claim 6: the main body further comprises at least one aperture 52/92 through which fluid may pass into or out of the container (see figure 2 of Benson).  
In re claim 7: a portion of the main body 30 has an outer diameter smaller than an inner diameter of the actuator ring (see figure 2 of Benson).    
In re claim 8: Benson discloses a closure system 20 for a fluid container B, comprising: a lip 108  attached to the fluid container B, and a cap, the cap including: a main body 30 having a cylindrical body portion (cylindrical portion of 30), including a plurality of latches 70, each of the plurality of latches 70 having a release state and a secure state, each of the plurality of latches 70 configured to be in the release state when a portion of each of the plurality of latches 70 are depressed; and an actuator ring 100 slidably disposed over the cylindrical body portion of the main body 30, the actuator ring 100, including: a gripping portion formed in an outer surface of the actuator ring 100; and an actuation surface 106 disposed on an inner side of the actuator ring 100; and an actuation surface 106 disposed on an inner side of the actuator ring 100, wherein in operation the actuator ring 100 is slides along the main body 30 from at least a first position wherein the actuation surface 106 does not depress the portion of each of the latches 70 to a second position wherein the actuation surface depresses the portion of each of the latches 70 and the latches 70 are in the release state, and 
Benson discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Aneas:
an annular groove (groove of 21) formed in an outer surface (see figure 5 of Aneas), defining an exterior of a cap, the annular groove configured to (capable of) receive and to be engaged by a portion of an automated materials handling system if one is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the annular gripping portion of Benson with the annular gripping groove portion as taught by Aneas in order to improve the grip in the vertical direction when removing it during use (see figure 5 of Aneas)
Benson further discloses:
In re claim 9: the main body 30 includes a wall 42 extending from a side 50 facing the fluid container B towards the fluid container B, wherein the wall 42 is configured to fit over the lip 108 when the cap is installed on the container B (fig. 2 and.5 or 6 of Benson).  
In re claim 12: a portion of the main body 30 abuts the seal when the plurality of latches 70 engages the lip 108 (fig. 2 and.5 or 6 of Benson).   
In re claim 14: wherein engagement of the plurality of latches 70 with the lip 108 when in the secure state is rotation-agnostic (fig. 2 and.5 or 6 of Benson).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2014/0353274) in view of Aneas (US 2014/0076896) and in further view of Adstedt et al. (US 8,854,213). Benson in view of Aneas teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Adstedt et al.:
In re claim 5: a close-range communication tag (RFID tag) (see col.1, ll.25-47 of Adstedt et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the closure of Benson in view of Aneas with an RFID tag as taught by Adstedt et al. in order to provide reassurance that the product being held within the container is authentic (see col.1, ll.25-47 of Adstedt et al.).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735